Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 17, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  144827                                                                                                              Justices




  JOSEPH R. WALKER,
       Plaintiff-Appellee,
                                                                    SC: 144827
  v                                                                 CoA: 300315
                                                                    WCAC: 08-000113
  CADILLAC CASTING, INC.,
        Defendant-Appellant.
  _____________________________


         On order of the Chief Justice, defendant-appellant having requested withdrawal of
  its application for leave to appeal upon redemption of the claim, the application for leave
  to appeal is dismissed with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 17, 2012                       _________________________________________
                                                                               Clerk